398 So. 2d 920 (1981)
Malcolm NELSON, Appellant,
v.
STATE of Florida, Appellee.
No. 80-482.
District Court of Appeal of Florida, Fifth District.
May 6, 1981.
Rehearing Denied May 27, 1981.
*921 Edwin R. Ivy, Winter Garden, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Edward M. Chew, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Nelson was charged by information with willfully or carelessly burning a field in violation of section 590.08, Florida Statutes (1979). A willful violation of section 590.08 constitutes a felony, while a careless violation constitutes a misdemeanor. § 590.14(1) & (2), Fla. Stat. (1979). Because the information was insufficient to charge a felony it did not confer jurisdiction on the circuit court. Rogers v. State, 336 So. 2d 1233 (Fla. 4th DCA 1976); Pope v. State, 268 So. 2d 173 (Fla. 2d DCA 1972). We reverse the judgment and sentence because they are void.
REVERSED.
COBB, SHARP and COWART, JJ., concur.